COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                               §

 DANNY THOMAS MOLINA,                          §               No. 08-16-00318-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               112th District Court

 THE STATE OF TEXAS,                           §             Of Upton County, Texas

                       State.                  §            (TC# 16-03-U1125-DSM)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until June 15, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gonzalo P. Rios, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 15, 2017.

       IT IS SO ORDERED this 5th day of June, 2017.



                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.